Appeal by relator from an order of the Supreme Court at a Washington County Special Term dismissing a writ of habeas corpus. In 1939 relator was convicted in New York County of the crime of robbery in the third degree while armed, and sentenced to State’s prison for a term of six to twelve years less seventy-three days’ jail time. He was placed on parole on December 1, 1943, and on the following November 21, 1944, he was declared delinquent, he having been convicted in New Jersey of a felony, to wit, the crime of robbery. Upon his release following his sentence there he was returned here and duly charged to serve the remainder of his New York sentence as computed from the date of his declared delinquency. Relator questions the constitutionality of section 219 of the Correction Law under which he is being made to serve the remainder of his New York sentence and the regularity of the proceedings which returned him here for that purpose. Order unanimously affirmed. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ. [See post, p. 912.]